Tlie Supreme Court affirmed, the decree of the Orphans'" Court on December 11th, 1882, in the following opinion:
Per Curiam.
The Auditor reported that the evidence in this case falls far-short of showing that the petitioner had the knowledge of the character, value and circumstances of her husband’s estate* necessary to make a discriminating and judicious choice. We think he is sustained by the evidence in this finding. The-authorities which he cites fully support his conclusion, As to the jurisdiction of the Orphans’ Court, we concur in the opinion filed by the learned Judge in the Court below.
Decree affirmed and appeal dismissed at the costs of the appellant.